ALLOWABILITY NOTICEInformation Disclosure Statement
The NPL reference of the information disclosure statement filed 15 December 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it is not in the English language and does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of this reference. It has been placed in the application file, but the information of the NPL reference has not been considered.

Response to Arguments
	Applicant’s arguments filed 21 January 2022 stating that the amendments to claims 1 and 10 overcome the previous 35 U.S.C. 101 rejections have been fully considered and they are persuasive. The Office acknowledges that the recitation “operating the wind turbine based on the calibrating of the yaw system” integrates the judicial exception into a practical application.
	Applicant’s arguments filed 21 January 2022 stating that the amendments to the claims overcome the previous 35 U.S.C. 112(a) and 112(b) rejections have been fully considered and they are persuasive.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason A. Murphy (Reg. No. 63,423) on 04 March 2022.

The application has been amended as follows: 
In the claims:
In claim 1, line 7, “received” has been deleted.
claim 1, line 9, “the” (before “orientation”) has been changed to --an--.
In claim 1, last line, “wind turbine” has been changed to --yaw system--.
In claim 3, line 2, “at least” has been deleted.

In claim 4, line 3, “at least” has been deleted.
In claim 7, line 2, --a-- has been added before “basis”.
In claim 9, line 4, “at least” has been deleted.
In claim 10, line 4, --a-- has been added before “basis”.
In claim 10, line 9, “received” has been deleted.
In claim 10, line 11, “the” (before “orientation”) has been changed to --an--.
In claim 10, last line, “wind turbine” has been changed to --yaw system--.
In claim 11, line 2, “is arranged such that” has been changed to --executes--.
In claim 11, last line, “is executable thereon” has been deleted.
In claim 12, line 3, “executable” has been changed to --executed--.
In claim 12, last line, “to implement” has been changed to --that implements--.
In claim 13, line 2, “adapted to cause” has been changed to --that causes--.
In claim 13, line 2, “the steps of” has been deleted.

The above changes to the claims have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose the combination of limitations including “determining a speed information of the moving part of the wind turbine on a basis of the at least one signal of the positioning system, wherein the speed information corresponds to the respective direction information;- wherein an orientation of the rotor plane is determined on the basis of the determined direction information and the corresponding speed information; and - calibrating a yaw system of the wind turbine based on the determining the direction information, the determining the speed information, and the determining the orientation; and operating the yaw system based on the calibrating of the yaw system” (claims 1 and 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745